 Case 3:18-cv-00161-N Document 121 Filed 06/05/20                  Page 1 of 5 PageID 6811




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ESCORT INC.,
                            Plaintiff,
 v.
                                                     Case No. 3:18-cv-161-N
 UNIDEN AMERICA CORPORATION,

                             Defendant.


   PLAINTIFF’S OPPOSED MOTION AND BRIEF IN SUPPORT OF MOTION TO
STRIKE NEW ARGUMENTS PRESENTED IN UNIDEN AMERICA CORPORATION’S
 REPLY BRIEFS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT AND
MOTION TO STRIKE DR. BARTONE OR, IN THE ALTERNATIVE, FOR LEAVE TO
                          FILE A SURREPLY

                                    I.     INTRODUCTION

        On May 28, 2020, Uniden filed its Reply Brief Supporting Its Motion for Summary

Judgment (Dkt. 114) (hereinafter “Summary Judgment Reply”) and its Reply In Support of Its

Motion to Strike Portions of Dr. Chris Bartone’s Expert Report (Dkt. 116) (hereinafter “Motion

to Strike Reply”). Uniden presented for the first time in its Summary Judgment Reply a new

legal theory and new evidence concerning its contention that “Escort did not allege post-

Complaint willfulness conduct in its Complaint” and therefore Escort cannot rely on any post-

filing conduct in support of its willfulness claim. See Summary Judgment Reply, pp. 12-13 (Dkt.

114).

        Similarly, Uniden presented for the first time in its Motion to Strike Reply a new legal

theory, basis for relief, and evidence, contending that Escort did not comply with L.P.R. 3-2 and

that Uniden suffered prejudice. See Motion to Strike Reply, pp. 5-10. As pointed out in Escort’s

Response (Dkt. 108), Uniden’s opening brief did not even reference L.P.R. 3-2 or discuss any



                                                 1
  Case 3:18-cv-00161-N Document 121 Filed 06/05/20                  Page 2 of 5 PageID 6812



prejudice Uniden purportedly suffered. See Uniden Opening Br., pp. 24-25 (Dkt. 98). Now it

devotes over five pages of discussion to these new issues in its reply brief. This is improper.

       In sum, these new legal theories, evidence, and arguments were presented for the first

time in Uniden’s reply briefs and, as such, the same should be stricken. In the alternative, Escort

should at a minimum be granted leave to file a surreply to address Uniden’s untimely theories,

arguments, and evidence

                                  II.      LEGAL STANDARD

       “The purpose of having a motion, response, and reply is to give the movant the final

opportunity to be heard. A sur-reply is appropriate by the non-movant only when the movant

raises new legal theories or attempts to present new evidence at the reply stage.” Black Cat

Exploration & Production, LLC v. MWW Capital Ltd., No. 1:15-CV-51-BL, 2015 WL

12731751, at *3 (N.D. Tex. Apr. 29, 2015) (collecting cases). “[A] Court generally will not

consider arguments raised for the first time in a reply brief.” Id. (quoting Penn. Gen. Ins. Co. v.

Story, No. 3:03-CV-0030-G, 2003 WL 21435511 (N.D. Tex. June 10, 2003)).

                                        III.   ARGUMENT

A.     Uniden’s New Arguments in Its Summary Judgment Reply Should be Stricken Or,
       In the Alternative, Escort Should be Granted Leave to File a Surreply.

       In its Summary Judgment Reply, Uniden argues for the first time that “Escort did not

allege post-Complaint willfulness conduct in its Complaint” and therefore Escort cannot rely on

any post-filing conduct in support of its willfulness claim. See Summary Judgment Reply, pp.

12-13 (Dkt. 114); see also Uniden MSJ Br., pp. 27-37 (Dkt. 92). This is a new argument that

could have been but was not presented or otherwise discussed by Uniden in its opening brief. Id.

In addition, Escort has not had an opportunity to respond to Uniden’s new argument or the

authority it relies on in support of the same. As such, Uniden’s new argument that Escort cannot

                                                 2
  Case 3:18-cv-00161-N Document 121 Filed 06/05/20                  Page 3 of 5 PageID 6813



rely on post-Complaint conduct should be stricken. Black Cat, 2015 WL 12731751, at *3. In

the alternative, Escort should be granted leave to file a surreply to address Uniden’s new

argument, evidence, and authorities. Id.

B.      Uniden’s New Arguments in Its Motion to Strike Reply Should be Stricken Or, In the
        Alternative, Escort Should be Granted Leave to File a Surreply.

        Similarly, Uniden presented a new legal theory, basis for relief, and evidence in its

Motion to Strike Reply, contending that Escort did not comply with L.P.R. 3-2 and that Uniden

suffered prejudice. See Motion to Strike Reply, pp. 5-10. Specifically, Uniden’s Motion to

Strike Reply argues for the first time that the relief Uniden seeks is warranted because Escort

purportedly failed to comply with L.P.R. 3-2. Uniden’s attempt to inject this new theory, basis

for relief, and evidence at this late stage is clearly improper.

        Setting aside that Uniden is incorrect, as pointed out in Escort’s Response (Dkt. 108),

Uniden’s opening brief did not even reference L.P.R. 3-2 or discuss any prejudice Uniden

purportedly suffered. See Uniden Opening Br., pp. 24-25 (Dkt. 98). Now in its reply brief it

devotes over five pages of discussion to these new issues without affording Escort any

opportunity to be heard or rebut Uniden’s new assertions and basis for relief. As such, Uniden’s

new argument that Escort failed to comply with L.P.R. 3-2 should be stricken. Black Cat, 2015

WL 12731751, at *3. In the alternative, Escort should be granted leave to file a surreply to

address Uniden’s new argument, basis for relief, evidence, and authorities. Id.

                                      IV.     CONCLUSION

        Based on the foregoing, Escort respectfully requests that the Court strike Uniden’s newly

presented argument and evidence including (1) Uniden’s arguments and evidence in its Summary

Judgment Reply (Dkt. 114) related to whether Escort adequately pled a claim for post-filing willful




                                                   3
  Case 3:18-cv-00161-N Document 121 Filed 06/05/20                  Page 4 of 5 PageID 6814



infringement, and (2) Uniden’s arguments and evidence in its Motion to Strike Reply (Dkt. 116)

related to L.R. 3-2.

       In the alternative, Escort respectfully requests leave to file a surreply to address these new

arguments and evidence.



DATED: June 5, 2020                                   Respectfully submitted,

                                                      /s/ Timothy E. Grochocinski
                                                      Timothy E. Grochocinski
                                                      tim@nbafirm.com
                                                      Joseph P. Oldaker
                                                      joseph@nbafirm.com
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      15020 S. Ravinia Ave., Suite 29
                                                      Orland Park, Illinois 60462
                                                      P. 708-675-1974

                                                      Edward R. Nelson III
                                                      ed@nbafirm.com
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      3131 W. 7th Street, Suite 300
                                                      Fort Worth, Texas 76107
                                                      P. 817-377-9111

                                                      COUNSEL FOR PLAINTIFF
                                                      ESCORT INC.




                                                 4
  Case 3:18-cv-00161-N Document 121 Filed 06/05/20                  Page 5 of 5 PageID 6815



                                 CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was served on counsel for all parties of record on
June 5, 2020 via the Court’s CM/ECF system.

                                                      /s/ Timothy E. Grochocinski



                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1(b), I hereby certify that on June 1 and June 5, 2020, I
conferred with counsel of record for Uniden in this matter. Both sides explained their
substantive positions, but an agreement could not be reached. Therefore, this motion is opposed.

                                                      /s/ Timothy E. Grochocinski




                                                 5
